


Exhibit 10.5

AMENDMENT TO SERIES B 6% SECURED CONVERTIBLE PROMISSORY NOTE

DUE MAY 29, 2009

This Amendment, dated November 16, 2007, (the “Amendment”) amends certain
provisions of the Series B 6% Secured Convertible Promissory Note in the
original principal amount of $________, issued by AXS-One, Inc., a Delaware
corporation (the “Company”) (No. PN-2007-B-__), due May 29, 2009 and dated as of
May 29, 2007 (the “Note”), and is by and between the Company and ____________
(“Holder”). Terms not otherwise defined herein which are defined in the Note
shall have the same respective meanings herein as therein.

WHEREAS, on the date hereof, the Company issued in favor of certain purchasers
(the “Purchasers”) promissory notes, in the aggregate principal amount of
________ Dollars ($________)(collectively the “November 2007 Notes”), and such
November 2007 Notes were issued pursuant to the terms of a Convertible Note and
Warrant Purchase Agreement dated as of the date hereof, between the Company and
such Purchasers; and

WHEREAS, the Company and Holder have agreed to modify certain terms and
conditions of the Note as specifically set forth in this Amendment.

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1. Amendment to the Note. The following Section 6(e) is added to Section 6 of
the Note immediately following Section 6(d) thereof:

“(e) The occurrence of any Event of Default under the November 2007 Notes (as
Event of Default is defined in such November 2007 Notes). “November 2007 Notes”
shall mean those Series C 6% Secured Convertible Promissory Notes issued and
sold by the Company pursuant to that certain Convertible Note and Warrant
Purchase Agreement by and among the Company and those purchasers as listed
therein, dated on or around November 12, 2007.”

2. Ratification, Etc. Except as expressly amended hereby, all terms and
conditions of the Note, as amended, are hereby ratified and confirmed in all
respects and shall continue in full force and effect. The obligations under the
Note shall be deemed to be continuously outstanding and shall not be deemed to
have been repaid and readvanced or refinanced hereunder or hereby. The Note and
this Amendment shall be read and construed as a single agreement. All references
to the Note shall hereafter refer to such Note, as amended hereby.

3. No Novation. THE COMPANY AND HOLDER HAVE ENTERED INTO THIS AMENDMENT SOLELY
TO AMEND CERTAIN OF THE TERMS OF

 

 

--------------------------------------------------------------------------------






THE NOTE. THEY DO NOT INTEND THIS NOTE NOR THE TRANSACTIONS CONTEMPLATED HEREBY
TO BE, AND THIS NOTE AND THE TRANSACTION CONTEMPLATED HEREBY SHALL NOT BE
CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN
CONNECTION WITH THE NOTE.

4. No Waiver. Nothing contained herein shall constitute a waiver of, impair or
otherwise affect, any obligation of the Company under any Note or any rights of
any Holder consequent thereon.

5. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but which together shall constitute
one and the same instrument.

6. Governing Law. This amendment shall be governed by, and construed in
accordance with, the laws of the State of New York (without reference to
conflict of laws).

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as a
document under seal as of the date first above written.

 

 

 

 

Company:

 

 

 


AXS-ONE INC.

 

 

By: 


/s/ William P. Lyons

 

 

 

 

Name: 

William P. Lyons

 

 

 

 

Title: 

CEO

 

 

 

[HOLDER]



 


By: 



 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------